DETAILED ACTION
This Action is responsive to the communication filed on 11/09/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of Nonstatutory Double Patenting as being unpatentable over Claims 1-9 and 11-19 of U.S. Patent No. 10,359,760 (Scott). 

Although the claims at issue are not identical, they are not patentably distinct from each other because, as set forth below, Scott anticipates or, in the alternative, render obvious the claims of the instant application.
Claim 1 of Scott anticipates the limitations recited in Claim 1 of the Instant Application including a method for adaptable machining, comprising:
(a)    providing one or more images of each of a series of work pieces (Claim 1, lines 2-3);
(b)    for each of the work pieces, identifying image data from the image (Claim 1, lines 9-10);
(c)    for each of the work pieces, selectively modifying a preprogrammed cutting tool path with regard to the image data of the respective work piece (Claim 1, lines 11-13); and
(d)    for each of the work pieces, moving a cutting tool along the selectively modified preprogrammed cutting tool path of the respective work piece to perform a machining operation on the respective work piece (Claim 1, lines 14-17).
Claim 2 of Scott anticipates the limitations recited in Claim 3. 
Claim 1 of Scott anticipates the limitations recited in Claims 1 and 4 of the Instant Application.
Claim 3 of Scott anticipates the limitations recited in Claim 7 of the Instant Application.
Claim 4 of Scott anticipates the limitations recited in Claim 9 of the Instant Application.
Claim 6 of Scott anticipates the limitations recited in Claim 2 of the Instant Application.
Claim 7 of Scott anticipates the limitations recited in Claim 5 of the Instant Application.
Claim 8 of Scott anticipates the limitations recited in Claim 6 of the Instant Application.

Claim 9 of Scott anticipates the limitations recited in Claim 1 of the Instant Application including a method for adaptable machining, comprising:
(a)    providing one or more images of each of a series of work pieces (Claim 9, lines 1-3);
(b)    for each of the work pieces, identifying image data from the image (Claim 9, lines 4-5);
(c)    for each of the work pieces, selectively modifying a preprogrammed cutting tool path with regard to the image data of the respective work piece (Claim 9, lines 7-9); and
(d)    for each of the work pieces, moving a cutting tool along the selectively modified preprogrammed cutting tool path of the respective work piece to perform a machining operation on the respective work piece (Claim 1, lines 10-13).
Claim 9 of Scott anticipates the limitations recited in Claims 1 and 8 of the Instant Application.

Claim 11 of Scott anticipates the limitations recited in Claim 1 of the Instant Application including a method for adaptable machining, comprising:
(a)    providing one or more images of each of a series of work pieces (Claim 11, lines 2-4);
(b)    for each of the work pieces, identifying image data from the image (Claim 11, lines 5-6);
(c)    for each of the work pieces, selectively modifying a preprogrammed cutting tool path with regard to the image data of the respective work piece (Claim 11, lines 7-9); and
(d)    for each of the work pieces, moving a cutting tool along the selectively modified preprogrammed cutting tool path of the respective work piece to perform a machining operation on the respective work piece (Claim 11, lines 10-13).
Claim 11 of Scott anticipates the limitations recited in Claims 1 and 11 of the Instant Application.

Claim 12 of Scott anticipates the limitations recited in Claim 1 of the Instant Application including a method for adaptable machining, comprising:
(a)    providing one or more images of each of a series of work pieces (Claim 12, lines 2-3);
(b)    for each of the work pieces, identifying image data from the image (Claim 12, lines 7-8);
(c)    for each of the work pieces, selectively modifying a preprogrammed cutting tool path with regard to the image data of the respective work piece (Claim 12, lines 10-12); and
(d)    for each of the work pieces, moving a cutting tool along the selectively modified preprogrammed cutting tool path of the respective work piece to perform a machining operation on the respective work piece (Claim 12, lines 13-16).
Claim 13 of Scott anticipates the limitations recited in Claim 10 of the Instant Application.

Claim 12 of Scott anticipates the limitations recited in Claim 12 of the Instant Application including a method for adaptable machining, comprising:
a)    providing one or more images of each of a series of work pieces that includes a plurality of work pieces that have a common design geometry and at least one work piece that has a different design geometry (Claim 12, lines 2-6);
(b)    identifying image data from the images of the respective work pieces, the image data being indicative of surface discontinuities on the respective work pieces (Claim 12, lines 7-9);
(c)    for each of the work pieces, selectively modifying a preprogrammed cutting tool path with regard to the image data (Claim 12, lines 10-12); and
(d)    for each of the work pieces, moving a cutting tool along the selectively modified preprogrammed cutting tool path of the respective work piece to perform a machining operation on the respective work piece (Claim 12, lines 13-16).
Claim 13 of Scott anticipates the limitations recited in Claim 15 of the Instant Application.
Claim 14 of Scott anticipates the limitations recited in Claim 13 of the Instant Application.
Claim 15 of Scott anticipates the limitations recited in Claim 14 of the Instant Application.

Claim 16 of Scott anticipates the limitations recited in Claim 16 of the Instant Application including an adaptable machining system comprising:
a digital imaging system operable to provide images of a series of work pieces (Claim 16, lines 2-4); 
a machine configured with at least one cutting tool and operable to move the cutting tool along a preprogrammed cutting tool path (Claim 16, lines 5-7); and
a controller programmed to identify image data from the images, selectively modify the preprogrammed cutting tool path for each of the work pieces with regard to the image data of the respective work piece, and instruct the machine to move the cutting tool along the selectively modified preprogrammed cutting tool path of the respective work piece to perform a machining operation on the respective work piece (Claim 16, lines 8-15).
Claim 16 of Scott anticipates the limitations recited in Claim 16 and 18 of the Instant Application.
Claim 17 of Scott anticipates the limitations recited in Claim 17 of the Instant Application.
Claim 18 of Scott anticipates the limitations recited in Claim 19 of the Instant Application.

Claim 19 of Scott anticipates the limitations recited in Claims 16 and 20 of the Instant Application including an adaptable machining system comprising:
a digital imaging system operable to provide images of a series of work pieces (Claim 19, lines 2-4); 
a machine configured with at least one cutting tool and operable to move the cutting tool along a preprogrammed cutting tool path (Claim 19, lines 5-7); and
a controller programmed to identify image data from the images, selectively modify the preprogrammed cutting tool path for each of the work pieces with regard to the image data of the respective work piece, and instruct the machine to move the cutting tool along the selectively modified preprogrammed cutting tool path of the respective work piece to perform a machining operation on the respective work piece (Claim 19, lines 8-15).
Claim 19 of Scott anticipates the limitations recited in Claims 16 and 20 of the Instant Application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boca (US 2015/0328773) in view of Nagatsuka (US 2007/0083291).

Regarding claim 1, Boca (see, e.g., FIG. 3) discloses a method for adaptable machining, comprising:
providing one or more images of each of a series of work pieces 14 (Para 0024, Para 0026, Para 0027, Para 0029, Para 0030, Para 0050);
for each of the work pieces 14, identifying image data e.g., geometric and other visual information from the image (Para 0030-Para 0032).
Examiner Note: Boca teaches other robotic processes may be used where the robot path and robot process program is generated and optimized automatically, such as machining (Para 0024).
Although Boca shows substantial features of the claimed invention, Boca fails to expressly teach that for each of the work pieces, selectively modifying a preprogrammed cutting tool path with regard to the image data of the respective work piece; and for each of the work pieces, moving a cutting tool along the selectively modified preprogrammed cutting tool path of the respective work piece to perform a machining operation on the respective work piece.
Nagatsuka (see, e.g., FIG. 2) discloses a method comprising for each of the work pieces W1, W2, selectively modifying a preprogrammed cutting tool path T1 with regard to the image data e.g., geometric feature of the respective work piece W2 (Para 0030); and (d) for each of the work pieces W1, W2, moving a tool 26 along the selectively modified preprogrammed tool path T2 of the respective work piece W2 to perform a machining operation on the respective work piece W2 (Para 0027, Para 0030, Para 0031). 
Examiner Note: Nagatsuka and Boca disclose an end-effector as the processing tool. Boca teaches other robotic processes may be used where the robot path and robot process program is generated and optimized automatically, such as milling and machining; therefore, it would have been obvious that the end-effector in Boca would be a cutting tool (Boca, Para 0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adaptable machining as disclosed by Boca to include the steps of for each of the work pieces, selectively modifying a preprogrammed cutting tool path with regard to the image data of the respective work piece; and for each of the work pieces, moving a cutting tool along the selectively modified preprogrammed cutting tool path of the respective work piece to perform a machining operation on the respective work piece as described by Nagatsuka for the purpose of reducing a time required for starting up a processing robot system at a manufacturing site by adding the addition of commands for the second work piece thereby improving the work efficiency of the system (Para 0029). 

Regarding claim 2, Nagatsuka (see, e.g., FIG. 2) discloses the method as recited in claim 1, wherein the image data e.g., geometric feature includes magnitude of a surface discontinuity relative to a default surface discontinuity magnitude e.g., differences in length (Para 0030, Para 0031).

Regarding claim 3, Nagatsuka (see, e.g., FIG. 2) discloses the method as recited in claim 1, wherein step (c) includes modifying the preprogrammed cutting tool path T1 according to a modification selected from a plurality of different preset modifications T1, T2, the modification being selected with regard to the image data e.g., geometric feature of the respective work piece W2 (Para 0027, Para 0031, Para 0032).

Regarding claim 7, Nagatsuka (see, e.g., FIG. 2) discloses the method as recited in claim 1, wherein the work pieces W1, W2 are of the common design geometry, the image data e.g., geometric feature of step (b) is dimensional variance e.g., curvature of the respective work piece W2, and step (c) includes modifying the preprogrammed cutting tool path T1 of the respective work piece W2 with regard to the identified dimensional variance i.e., curvature (Para 0027, Para 0030, Para 0031).

Regarding claim 9, Nagatsuka (see, e.g., FIG. 2) discloses the method as recited in claim 1, wherein the image data e.g., geometric feature is selected from the group consisting of presence of a work piece feature, presence of a surface discontinuity, surface roughness, dimensions, and combinations thereof (Para 0030, Para 0031).


Regarding claim 16, Boca (see, e.g., FIG. 3) discloses an adaptable machining system comprising:
a digital imaging system 11 operable to capture images of a series of work pieces 14 (Para 0024, Para 0027, Para 0029, Para 0030);
a machine 12 configured with at least one tool 16 and operable to move the tool 16 along a preprogrammed tool path 16 (Para 0024, Para 0028-Para 0032); and
a controller 15 programmed to identify image data e.g., geometric and other visual information from the images (Para 0027, Para 0033).
Examiner Note: Boca teaches other robotic processes may be used where the robot path and robot process program is generated and optimized automatically, such as machining (Para 0024).
Although Boca shows substantial features of the claimed invention, Boca fails to expressly teach at least one cutting tool; selectively modify the preprogrammed cutting tool path for each of the work pieces with regard to the image data of the respective work piece, and instruct the machine to move the cutting tool along the selectively modified preprogrammed cutting tool path of the respective work piece to perform a machining operation on the respective work piece.
Nagatsuka (see, e.g., FIG. 2), on the other hand, discloses at least one cutting tool 26 (Para 0030); selectively modify the preprogrammed tool path T1 for each of the work pieces W1, W2 with regard to the image data e.g., geometric feature of the respective work piece W2, and instruct the machine 24 to move the tool 26 along the selectively modified preprogrammed tool path T2 of the respective work piece W2 to perform a machining operation on the respective work piece W2 (Para 0027, Para 0030, Para 0031).
Examiner Note: Nagatsuka and Boca disclose an end-effector as the processing tool. Boca teaches other robotic processes may be used where the robot path and robot process program is generated and optimized automatically, such as milling and machining; therefore, it would have been obvious that the end-effector in Boca would be a cutting tool (Boca, Para 0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adaptable machining as disclosed by Boca to include at least one cutting tool; selectively modify the preprogrammed cutting tool path for each of the work pieces with regard to the image data of the respective work piece, and instruct the machine to move the cutting tool along the selectively modified preprogrammed cutting tool path of the respective work piece to perform a machining operation on the respective work piece as described by Nagatsuka for the purpose of reducing a time required for starting up a processing robot system at a manufacturing site by adding the addition of commands for the second workpiece thereby improving the work efficiency of the system (Para 0029). 

Regarding claim 17, Nagatsuka (see, e.g., FIG. 2) discloses the adaptable machining system as recited in claim 16, wherein the controller 28 is programmed to modify the preprogrammed cutting tool path T1 of the respective work piece W2 by an offset e.g., distance from tool center point to actual machining position due to curvatures of W2 (Para 0027, Para 0030, Para 0031).

Regarding claim 19, Nagatsuka (see, e.g., FIG. 2) discloses the adaptable machining system as recited in claim 16, wherein the image data e.g., geometric feature is selected from the group consisting of presence of a work piece feature, presence of a surface discontinuity, surface roughness, dimensions, and combinations thereof (Para 0030).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817